NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           SUPERIOR INDUSTRIES, INC.,
                Plaintiff-Appellant

                            v.

                    MASABA, INC.,
                   Defendant-Appellee
                 ______________________

                       2015-1594
                 ______________________

    Appeal from the United States District Court for the
 District of Minnesota in No. 0:10-CV-00764-DWF-LIB,
                Judge Donovan W. Frank.
                 ______________________

                  Decided: June 2, 2016
                 ______________________

    JOHN M. WEYRAUCH, Dicke, Billig & Czaja, PLLC,
Minneapolis, MN, argued for plaintiff-appellant. Also
represented by PETER R. FORREST, PAUL P. KEMPF.

    TIM R. SHATTUCK, Woods, Fuller, Shultz & Smith
P.C., Sioux Falls, SD, argued for defendant-appellee. Also
represented by SANDER J. MOREHEAD; JEFFREY CARL
BROWN, Sapientia Law Group PLLC, Minneapolis, MN.

                 ______________________
2                 SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.



    Before REYNA, HUGHES, and STOLL, Circuit Judges.
HUGHES, Circuit Judge.
    Superior Industries sued Masaba for infringing its pa-
tents on a drive-over truck dump conveyor system and a
braced telescoping support strut. The district court
construed a number of terms across the five patents at
issue, and granted summary judgment of noninfringe-
ment as to all asserted claims. On appeal, Superior
argues that the district court erred in construing the
claims. Because we find that the district court correctly
construed “ramp section,” “support frame,” and “channel
beam,” we affirm.
                            I
    Superior Industries, Inc. (Superior) owns two sets of
patents that we refer to as the “Unloader Patents” and
the “Support Strut Patents.” The Unloader Patents are
U.S. Patent No. 7,424,943, U.S. Patent No. 7,607,529, and
U.S. Patent No. 7,845,482. 1 The Support Strut Patents
are U.S. Patent No. 7,470,101 and U.S. Patent No.
7,618,231. 2
     The Unloader Patents are directed to a truck unloader
system with a drive-over ramp system and a conveyor
system to transport deposited material from a truck to a
hopper. ’943 patent, col. 1 ll. 39–45. The drive-over ramp
has three ramp sections, where the third ramp section is
located between the first and second ramp sections. Id. at
col. 1 ll. 47–52.




    1   The Unloader Patents are related to one another
and share substantially similar specifications. The ’943
patent is the parent patent.
    2   The ’231 patent is a continuation of the ’101 pa-
tent and has a substantially similar specification.
SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.               3



    The independent claims at issue in the Unloader Pa-
tents are claim 2 of the ’943 patent, claims 1 and 15 of the
’529 patent, and claims 1 and 5 of the ’482 patent. 3 The
primary disputed terms are “support frame” and “ramp
section,” which appear in all of the asserted independent
claims except for claim 15 of the ’529 patent.
    Claim 2 of the ’943 patent is representative of claim 1
of the ’529 patent and claim 1 of the ’482 patent, 4 and
contains the “support frame” term. Claim 2 reads, in
relevant part:
   2. A portable truck dump comprising: . . .
    a support frame positionable on the ground adjacent
to the first end of the frame on each of the first and sec-
ond sides of the frame, the support frame comprising a
frame member extending along the second end of each of
the first and second ramps, the frame member having a
height generally equal to a height of the second end of
each ramp when the second end of each ramp is supported
above the ground, wherein the frame member is config-
ured to support an end of an earthen ramp constructed
against the frame member to provide a material transport
vehicle access to the first and second ramps to deposit
material over the grate, and to maintain the integrity of
the earthen ramp when the first and second ramps are
pivoted toward the grate.



   3    Superior asserted claims 2–6 of the ’943 patent,
claims 1–5, 7, 9, 15, and 19 of the ’529 patent, and claims
1–3 and 5 of the ’482 patent.
    4   Rather than a “support frame,” claim 1 of the ’529
patent requires a “ramp support frame” and claim 1 of the
’482 patent requires a “U-shaped frame.” The parties
treat these terms as equivalent to “support frame,” and
the district court issued the same construction as to all
three terms.
4                    SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.



’943 patent, col. 8 ll. 5–43.
    Claim 5 of the ’482 patent contains the “ramp section”
term, 5 and reads, in relevant part:
    5. A portable conveyor system with a drive-over ma-
terial receiving opening, the conveyor system comprising:
...
    a drive-over ramp system near the first end of the
frame, the drive-over ramp system comprising a first
ramp section pivotally mounted on a first side of the
frame, the first ramp section having a first pair of side
walls on opposite sides thereof, a second ramp section
pivotally on a second side of the frame, the second ramp
section having a second pair of side walls on opposite
sides thereof, and a third ramp section supported on the
frame between the first and second ramp sections, the
third ramp section comprising a grate positioned over a
portion of the conveyor belt assembly for receiving bulk
material from a material transport vehicle and having a
third pair of side walls on opposite sides thereof, the first,
second and third pair of side walls cooperating to retain
excess bulk material deposited by the material transport
vehicle on the drive over ramp system, wherein the first
and second pair of side walls are moveable relative to the
third pair of side walls as the first and second ramp
sections pivot from a first lowered position to a second
raised position.
’482 patent, col. 8 ll. 26–55.
    The Support Strut Patents are directed to a telescop-
ing support strut that holds up a conveyor system. ’101
patent, col. 1 ll. 35–37. The support strut is comprised of



    5   Claim 1 of the ’529 patent also contains the “ramp
section” limitation, but the court’s construction was issued
with respect to claim 5 of the ’482 patent. J.A. 886–87.
SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.             5



two sections: a “first strut section” and a “second strut
section.” Each strut section is comprised of a pair of
parallel beams that are braced together. Id. at col. 1 ll.
37–45. The second strut section’s beams are referred to
as “channel beams,” and are configured to “telescopically
receive and substantially surround a respective beam of
the first strut section.” Id. at col. 1 ll. 46–48.
     The independent claims at issue in the Support Strut
Patents are claims 1, 6, and 8 of the ’101 patent and
claims 1, 7, 14, and 15 of the ’231 patent. 6 The primary
disputed terms are “channel beam” and “elongate open-
ing.” The term “channel beam” appears in all of the
asserted independent claims. Claim 1 of the ’101 patent
is representative, and reads, in relevant part:
    1. A telescoping support strut configured to support
a conveyor assembly of a portable conveyor system rela-
tive to a base frame, the support strut comprising: . . .
    a second strut section having a first generally C-
shaped channel beam and a second generally C-shaped
channel beam, the first and second channel beams having
a generally equal length and being generally parallel to
one another, the first and second channel beams each
comprising a perimeter wall and an elongate opening that
extends the length of the first and second channel beams,
the elongate opening of the first channel beam facing the
elongate opening of the second channel beam, the first
and second channel beams defining an open space be-
tween the respective elongate openings, and a plurality of
braces coupled between the first and second channel
beams outside of the open space, the first and second
channel beams each having a first end configured to
pivotally connect to the base frame of the portable con-



   6    Superior asserted claims 1–8 of the ’101 patent
and claims 1–15 of the ’231 patent.
6                   SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.



veyor system and a second end configured to receive the
second ends of the first and second beams, respectively, of
the first strut section, the first strut section movable
within the second strut section . . .
’101 patent, col. 8 ll. 24–58.
    The court construed a number of terms across the five
asserted patents. For the Unloader Patents, “support
frame” was construed as “a frame consisting of a pair of
side frame members and an end frame member that
provides a barrier for supporting an earthen ramp that
can also provide support for a pivoting ramp when it is in
a lowered position.” J.A. 862. The term “ramp section”
was construed as “first/second ramp section including a
ramp and a frame consisting of a pair of side frame mem-
bers and an end frame member that provides a barrier for
supporting an earthen ramp that can also provide support
for the pivoting ramp when it is in a lowered position.”
J.A. 887. For the Support Strut Patents, the term “chan-
nel beam” was construed as “a metal beam having a
perimeter wall with three complete sides and one partial
side configured to substantially surround all four sides of
the respective beam it engages with.” J.A. 899. The term
“elongate opening” was construed as “slot defined by the
openings in the partial fourth sides of the channel
beams.” J.A. 900.
    Superior sued Masaba, Inc. (Masaba) for infringing
the Unloader Patents and Support Strut Patents through
the manufacture and sale of five different truck unloader
models. The district court granted Superior’s summary
judgment motion of noninfringement subject to the right
to appeal the court’s claim constructions, because Superi-
or had conceded that it could not prevail on its infringe-
ment claims under the court’s constructions. We vacated
the district court’s decision and remanded for further
clarification because the court’s summary judgment
opinion failed to explain how the court’s construction of
SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.               7



any term would affect Superior’s infringement claims.
Superior Indus., Inc. v. Masaba, Inc., 553 F. App’x 986,
990–91 (Fed. Cir. Jan. 16, 2014). On remand, the court
granted Masaba’s summary judgment of noninfringement
as to both sets of patents.
   Superior appeals.        We have jurisdiction under 28
U.S.C. § 1295(a)(1).
                               II
    We review a grant of summary judgment under the
law of the regional circuit. Charles Mach. Works, Inc. v.
Vermeer Mfg. Co., 723 F.3d 1376, 1378 (Fed. Cir. 2013).
The Eighth Circuit reviews summary judgment motions
de novo. Wilson v. Spain, 209 F.3d 713, 716 (8th Cir.
2000). We review claim construction de novo, and under-
lying factual determinations concerning extrinsic evidence
for clear error. Teva Pharms. USA, Inc. v. Sandoz, Inc.,
135 S. Ct. 831, 841 (2015). Infringement is a question of
fact. 01 Communique Lab., Inc. v. LogMeIn, Inc., 687
F.3d 1292, 1296 (Fed. Cir. 2012). “On appeal from a grant
of summary judgment of non-infringement, we determine
whether, after resolving reasonable factual inferences in
favor of the patentee, the district court correctly conclud-
ed that no reasonable jury could find infringement.” Id.
(internal quotation marks omitted).
                               A
    The court granted summary judgment of nonin-
fringement of the Unloader Patents based on its claim
constructions of “support frame” and “ramp section.” J.A.
12–15. Both constructions require the support frame be
capable of supporting an earthen ramp, which enables a
truck to access the claimed low-profile ramp system. The
court determined that Masaba’s accused designs do not
infringe because they lack an end frame member and use
8                  SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.



steel ramps, not earthen ramps. 7 J.A. 10–11, 14–15. In
particular, the court explained that Masaba’s designs A–C
have “no structure between the pivoting ramps and the
portable steel access ramps that comprises a barrier at
all,” J.A. 14, and Masaba’s designs D and E “do not have
any structure that could be characterized as a ramp
support frame,” J.A. 15.
    Superior argues that the court erred in construing
“ramp section” to require a “support frame,” that in turn,
requires the presence of an earthen ramp. We do not find
Superior’s arguments persuasive based on the specifica-
tion and claim language. See Phillips v. AWH Corp., 415
F.3d 1303, 1313–14 (Fed. Cir. 2005) (en banc).
    We start with the court’s construction of “support
frame.” The patents indicate that the “support frame” is
capable of supporting an earthen ramp. For example,
claim 2 of the ’943 patent defines the “support frame” as
“comprising a frame member” that “is configured to sup-
port an end of an earthen ramp constructed against the
frame member to provide a material transport vehicle
access.” ’943 patent, col. 8 ll. 32–40 (emphasis added).
And, the specifications explicitly define the “present
invention” by the support frame’s two functions, the first
of which requires the capability to support an earthen
ramp:
    Ramp support frame 32 provides two independent
    functions. First, ramp support frame 32 serves as
    a low profile support structure for building an
    earthen ramp to access the ramp system 20. Sec-



    7   While claim 15 of the ’529 patent does not explicit-
ly recite a “support frame,” it similarly requires a “first
portion” of a ramp “configured to support an earthen
ramp” and that “maintains support of the earthen ramp.”
See ’529 patent, col. 10 ll. 5–15.
SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.                 9



    ond, ramp support frame can additionally serve as
    a stable base to support ramp 34 at a level of end
    frame member 40B. The present invention con-
    templates utilizing the first function of ramp sup-
    port frame 32 alone, or a combination of the first
    and second function of ramp support frame 32.
’943 patent, col. 3 ll. 26–34 (emphasis added); see also ’529
patent, col. 3 ll. 20–28; ’482 patent, col. 3 ll. 30–37. Based
on the patents’ clear and unmistakable statements, the
district court did not err in concluding that the accused
devices lack a support frame that forms a barrier capable
of supporting an earthen ramp.
    As to the “ramp section” construction, the ’943 patent
explicitly defines the “ramp section” to comprise a support
frame and a ramp. ’943 patent, col. 1 ll. 54–55 (“Each of
the first and second ramp sections comprises a support
frame and a ramp.”). While Superior argues that the
specifications contain inconsistencies as to whether the
support frame is part of the ramp section, we do not find
these alleged inconsistencies persuasive in light of the
explicit definition of the “ramp section” in the ’943 patent,
which applies to the ’482 patent. See Omega Eng’g, Inc. v.
Raytek Corp., 334 F.3d 1314, 1334 (Fed. Cir. 2003) (“[W]e
presume, unless otherwise compelled, that the same claim
term in the same patent or related patents carries the
same construed meaning.”). Therefore, we affirm the
district court’s constructions of “support frame” and “ramp
section” in the Unloader Patents and its summary judg-
ment of noninfringement of the Unloader Patents.
                               B
    The court granted summary judgment of nonin-
fringement of the Support Strut Patents, finding that
Masaba’s accused designs are comprised of tubes that do
not have channels, and therefore, do not have “channel
beams,” and that Superior conceded noninfringement
under the court’s claim construction in summary judg-
10                 SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.



ment briefing. J.A. 17; J.A. 955. In light of Superior’s
concession, we only address whether the court erred in
construing “channel beam,” because that term appears in
all of the asserted independent claims of the Support
Strut Patents.
    The parties dispute whether the “channel beam” has
three sides or four sides, where the fourth side is a partial
side. We find that the court correctly construed “channel
beam” because the specification and claims make clear
that a “channel beam” must have four sides, where the
fourth side is a partial side. See Phillips, 415 F.3d at
1313–14.
     First, the channel beams are consistently described as
“configured to surround substantially all four sides of the
respective beams that they engage with,” ’101 patent, col.
5 ll. 44–46 (emphasis added); see also id. at col. 1 ll. 46–
48; id. at col. 5 ll. 24–26, which necessarily requires the
channel beam to have more than three sides. In addition,
claim 8 of the ’101 patent requires that each channel
beam “substantially surround a respective beam of the
first strut section.” Id. at col. 10 ll. 23–29.
    Second, except for claim 8 of the ’101 patent, all of the
disputed independent claims of the Support Strut Patents
describe the channel beam as “C-shaped.” For example,
claim 1 of the ’101 patent describes a “first generally C-
shaped channel beam and a second generally C-shaped
channel beam,” ’101 patent, col. 8 ll. 34–36, and claim 1 of
the ’231 patent states that “the first and second channel
beams each compris[e] a generally C-shaped perimeter
wall,” ’231 patent, col. 8 ll. 64–66. The specifications also
describe the channel beam as “generally C-shaped.” ’101
patent, col. 5 ll. 59–60; ’231 patent, col. 6 ll. 12–13.
     Of importance, the patents also distinguish between
channel beams and “U-shaped” beams, where the former
is comprised of the latter. As depicted on the right side of
Figure 4B in both patents, a channel beam 60 is made up
SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.             11



of two U-shaped beams 123 and 124 joined together by
plate 125. ’101 patent, col. 5 ll. 10–21. A “U-shaped”
beam 123 has three sides, comprising “a first leg 126, a
second leg 127, and a base 128 connecting between first
and second legs 126, 127.” Id. at col. 5 ll. 12–14. This
arrangement of the two “U-shaped” beams results in a
“configuration of first channel beam 60” with “three
complete sides (base 128, plate 125, base 138) and one
partial fourth side (defined by legs 126, 136) that combine
to substantially surround” a beam of the first strut sec-
tion. Id. at col. 5 ll. 21–26.




Thus, the patents clearly use the term “U shaped” to
describe a three-sided beam that forms part of a channel
beam that is consistently described as “C-shaped.”
    We find that based on the patent disclosures as a
whole, the term “C shaped” must have a distinct meaning
from “U shaped.” See Phillips, 415 F.3d at 1321 (“[T]he
‘ordinary meaning’ of a claim term is its meaning to the
ordinary artisan after reading the entire patent.”); Ander-
son v. Int’l Eng’g & Mfg., Inc., 160 F.3d 1345, 1348–49
(Fed. Cir. 1998) (“[A] word describing patented technology
takes its definition from the context in which it was used
by the inventor.”). In light of the clear differentiation
between “U-shaped” and “C-shaped” beams, and the
12                 SUPERIOR INDUSTRIES, INC.   v. MASABA, INC.



description of the “channel beam” as either “C-shaped” or
“substantially surround[ing] a respective beam of the first
strut section,” we agree with the district court’s construc-
tion of “channel beam.”
                            III
    We have considered Superior’s remaining arguments,
and find them unpersuasive. Because the district court
did not err in construing the terms “support frame,”
“ramp section” and “channel beam,” we affirm the grant of
summary judgment of noninfringement.
                       AFFIRMED